DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention III, claims 12-20 in the reply filed on November 11, 2021 is acknowledged.  The traversal is on the ground(s) that “Applicant submits that no such burden exists as between inventions I, IT, and III. The claim sets of inventions I, II, and III are clearly related. In fact, the subclassifications for all inventions I, II, and II are identical. Additionally, any slight subclassification difference presents no undue burden to the Examiner. It is not a serious burden (citing MPEP 806.06) for an Examiner to search two subclasses, especially in the same general class. This is common practice. In the instant case, the subclasses here are identical: Invention I, II, and II, classified in GOIR.” This is not found persuasive because claims 1-11 are method claims which consist a limitation of “…sending, by an ion beam source, an ion beam into the structure to form a conductive region in the structure at a depth corresponding to a Bragg peak of the ion beam…”Claims 12-20 are structure claims that do not claimed anything about forming a conductive region in the structure nor having a Bragg peak of the ion beam. For those reasons, it would be a complete different search for the examiner. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: end effector 153.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claims 13 and 20, the claim states “a structure”. The specification does not in such full, clear, and concise what is meant by “a structure”. There is no description given on what item(s) could represent as a structure in the claim. 
For examination purposes of claim 13, the examiner is given the limitation “a structure” broad reasonable interpretation of any item(s) that is associated with the magnetic sensor until further explanation is given by the applicant. Since claims 14-15 depend from claim 13, they also are rejected for the above reason.
Regarding claim 20, the claim states “a fixture”. The specification does not in such full, clear, and concise what is meant by “a fixture”. There is no description given on what item(s) could represent as a fixture in the claim. Further, it is not clear on how “a fixture” placed “a structure” into tension where there is no description that “a fixture” provides any force or strain toward “a structure”.
For examination purposes, the examiner is given the limitations “a fixture” and “a structure” broad reasonable interpretation of any item(s) within the prior art that could be the items above until further explanation is given by the applicant.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in claim 12, there is no structural relationship between “an ion beam source” and “a magnetic field source.” Since claims 13-20 depend from claim 12, they also are rejected for the above reason. 
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in claim 13, there is no structural relationship between “a structure” and “a magnetic sensor”. Further, since claim 13 depends from claim 12, there is no structural relationship between “a magnetic sensor” and “an ion beam source” nor “a magnetic field source” of claim 12 and no structural relationship between “a structure” and “an ion beam source” nor “a magnetic field source” of claim 12. Since claims 14-15 depend from claim 13, they also are rejected for the above reason.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, in claim 17, there is no structural relationship between “a beam-steering system” and “an ion beam source” nor “a magnetic field source” of claim 12.
Claim 20  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in claim 20, there is no structural relationship between “a fixture” and “an ion beam source” nor “a magnetic field source” of claim 12 and no structural relationship between “a structure” and “an ion beam source” nor “a magnetic field source” of claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderberg et al (2008/0067436).

    PNG
    media_image1.png
    501
    701
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    530
    816
    media_image2.png
    Greyscale


Regarding claim 12, Vanderberg et al disclose [see Figs. 1 and 4A above] an eddy current system (system 110) comprising: an ion beam source (ion source 120 providing ion beam 124); and a magnetic field source (mass analyzer 126) with at least one of variable output intensity or variable output orientation [see paragraph [0028] for details].
Regarding claim 13, Vanderberg et al disclose a magnetic sensor (magnetic scanner element 136 and scanner 400 in Fig. 4a) configured to [see Note below] sense at least one magnetic attribute indicative of eddy currents within a structure (beamline assembly 114).
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 14, Vanderberg et al disclose wherein the magnetic sensor (136 or 400) is positioned within a center of a coil of the magnetic field source (126).
Regarding claim 15, Vanderberg et al disclose wherein the ion beam source (120), the magnetic field source (126), and the magnetic sensor (136 or 400) are connected to an end effector (end station 116).

Regarding claim 17, Vanderberg et al disclose a beam-steering system (steering element 138) configured to [see Note below] change a shape of an ion beam (ion beam 124) generated by the ion beam source (120).
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 18, Vanderberg et al disclose wherein the ion beam source (120) is one of a cyclotron, a van de Graff generator, or a linear accelerator.
Regarding claim 19, Vanderberg et al disclose attenuators (corrector 139 and stages 157) positioned between the ion beam source (120) and a target (workpiece 130) of the ion beam source (120).
Regarding claim 20, Vanderberg et al disclose a fixture (control system 154) configured to [see Note above] place a structure (workpiece 130) to be inspected into tension.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vanderberg et al (U.S. Patent No. 11,114,270) - A scanning magnet is positioned downstream of a mass resolving magnet of an ion implantation system and is configured to control a path of an ion beam downstream of the mass resolving magnet for a scanning or dithering of the ion beam.

Purser et al (U.S. Patent No. 7,888,660) - A method and apparatus satisfying growing demands for improving the precision of angle of incidence of implanting ions that impact a semiconductor wafer and the precision of ribbon ion beams for uniform doping of wafers as they pass under an ion beam.
Glavish (U.S. Patent No. 5,672,879) - The magnetic system are used for magnetically scanning an ion beam and an ion implantation system as well as a magnetic system useful for magnetic resonance imaging applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858